   Case 1:11-cv-00691-LAK-RWL Document 2582 Filed 11/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                               19-CR-561 (LAP)
         -against-                             11-CV-691 (LAK)

STEVEN DONZIGER,                              NOTICE REGARDING
                                                    TRIAL
                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    A larger courtroom has become available for Mr. Donziger’s

trial, which will begin at 10:00 a.m. on Monday, November 9.

Trial will now be held in Courtroom 26A.       Interested members of

the public may listen to the trial proceedings telephonically

using the dial-in (888) 363-4734, access code 4645450.

    Additionally, the parties have informed the Court that they

do not wish to sit for trial on Veterans Day.        Court will

therefore stand in recess on Wednesday, November 11.


SO ORDERED.

Dated:   November 4, 2020
         New York, New York




                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.




                                   1
